DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7 line 5 is amended to recite, “… a PCB 
Claim 8 line 4 is amended to recite, “… a PCB 
Claim 8 line 5 is amended to recite, “… [[the]]a rear end of [[the]]a tubular part, …”.
Claim 8 lines 6-7 is amended to recite, “… [[the]]a front end … [[the]]a cable clamping mechanism … [[the]]a nut…”.

Allowable Subject Matter
Claims 3, 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 3, the prior art of record fails to disclose, teach, provide or suggest the cable clamping mechanism is an injection-molded part with surface plating treatment, and comprises: an annular base; 2-6 cable clamping supporting columns on at least one side of the annular base; and barbs disposed on an outer side of a head of the cable clamping supporting columns is provided with barbs, wherein a slanted inside surface of a bottom inlet of a nut is contracted by tightening a fastening nut to make the cable clamping supporting columns and the barbs shift gradually toward during a tightening process combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 7, the prior art of record fails to disclose, teach, provide or suggest a connector shell; an opening in an upper end of the connector shell; an upper fastener hinged at the opening; an insert provided with a direct pressure ferrule, a PCB, a contact teeth, a terminal base, a wire cover and a wire management base, wherein the upper fastener is buckled on the wire cover, wherein the wire management base is provided with a pre-wired management fastening device combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest an upper end of the connector shell hinged with an upper fastener, and a lower end of the connector shell hinged with a lower fastener; the connector shell is sequentially inserted and provided with a direct pressure ferrule, a PCB, a contact teeth, a terminal block, and a wire cover; wherein a raised part, which is a rear end of a tubular part, is used to fasten the upper fastener and the lower fastener combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831